DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/21 has been entered.
 
Response to Amendment
	Claims 1, 3-5, and 7-14 are currently pending.  Claims 2 and 6 are cancelled.  Claims 11-13 are withdrawn from further consideration as being drawn to a non-elected invention.  The amended claim 1 does overcome the previously stated 102 and 103 rejections.  However, upon further consideration, claims 1, 3-5, 7-10, and 14 are rejected under the following new 103 rejections.      

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (“Magnetron sputtering amorphous carbon coatings on metallic lithium: Towards promising anodes for lithium secondary batteries”, Journal of Power Sources, Vol. 266, May 14, 2014, pp. 43-50).
Regarding claims 1, 3, 4, and 14, Zhang et al discloses a lithium secondary battery comprising: a counter electrode (positive electrode), a working electrode (negative electrode), and an electrolyte solution; wherein the working electrode comprises a metallic lithium foil (lithium metal layer) formed on a copper sheet (current collector) and an amorphous carbon coating (carbon-based thin film) formed on the surface of the lithium foil and having a thickness of 110 nm; wherein the thickness of the lithium foil is 200 µm (Experimental and Fig. 1(f)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (“Magnetron sputtering amorphous carbon coatings on metallic lithium: Towards promising anodes for lithium secondary batteries”, Journal of Power Sources, Vol. 266, May 14, 2014, pp. 43-50).
Regarding claims 1, 3, 4, and 14, Zhang et al discloses a lithium secondary battery comprising: a counter electrode (positive electrode), a working electrode (negative electrode), and an electrolyte solution; wherein the working electrode comprises a metallic lithium foil (lithium metal layer) formed on a copper sheet (current collector) and an amorphous carbon coating (carbon-based thin film) formed on the surface of the lithium foil and having a thickness of 110 nm; wherein the thickness of the lithium foil is 200 µm (Experimental and Fig. 1(f)).
However, Zhang et al does not expressly teach a carbon-based thin film having a thickness of 165 nm to 330 nm (claim 1).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhang working electrode to include a carbon-based thin film having a thickness of 165 nm to 330 nm because even if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990)). Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  MPEP 2144.05, Section I.  As shown in Table 1 of the present application, the difference between a thickness of 110 nm and 165 nm is not of both statistical and practical significance.  Specifically, the Charge/Discharge Capacity Retention rate
at 50th Cycle of 110 nm and 165 nm is 86.9 and 87.6, respectively, and the Charge/Discharge Capacity Retention rate at 100th Cycle of 110 nm and 165 nm is 36.5 and 36.4, respectively.  So, the difference in retention rate at 50th Cycle is 0.8% and the difference in retention rate at 100th Cycle is 0.3%.  Absent evidence of unexpected results of the claimed thickness of the carbon-based thin film, the Office maintains the contention that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close.

Claims 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (“Magnetron sputtering amorphous carbon coatings on metallic lithium: Towards promising anodes for lithium secondary batteries”, Journal of Power Sources, Vol. 266, May 14, 2014, pp. 43-50) in view of Kim et al (US 2004/0058232).  The Zhang reference is applied to claim 1 for reason stated above.
However, Zhang et al does not expressly teach a negative electrode comprising an organosulfur protective layer on one surface of the carbon-based thin film not adjoining the lithium metal layer, or between the carbon-based thin film and the lithium metal layer (claim 5); wherein the organosulfur protective layer includes an organosulfur compound, and the organosulfur compound includes a thiol group-containing monomer or polymer (claim 7); wherein the organosulfur protective layer includes one or more types of compounds selected from the group consisting of 2,5-dimercapto-1,3,4-thiadiazole, bis(2-mercapto-ethyl)ether, N,N'-dimethyl-N,N'-dimercaptoethylene-diamine, N,N,N',N'-tetramercapto-ethylenediamine, 2,4,6-trimercaptotriazole, N,N'-dimercapto-piperazine, 2,4-dimercaptopyrimidine, 1,2-ethanedithiol and bis(2-mercapto-ethyl)sulfide (claim 8); wherein the organosulfur protective layer includes an electron conducting polymer (claim 9); wherein the electron conducting polymer includes one or more types of compounds selected from the group consisting of polyaniline, poly(p-phenylene), polythiophene, poly(3- alkylthiophene), poly(3-alkoxythiophene), poly(crown ether thiophene), polypyrrole, poly(dialkyl-2,2'-bipyridine), polypyridine, polyalkylpyridine, poly(2,2'-bipyridine), poly(dialkyl-2,2'-bipyridine), polypyrimidine, polydihydrophenanthrene, polyquinoline, polyisoquinoline, poly(1,2,3-benzothiadiazole), poly(benzimidazole), poly(quinoxaline), poly(2,3-diarylquinoxaline), poly(1,5-naphthyridine), poly(1,3-cyclohexadiene), poly(anthraquinone), poly(Z-methylanthraquinone), poly(ferrocene) and poly(6,6'-biquinoline) (claim 10).
Kim et al discloses a protective layer that includes an organosulfur compound; wherein the organosulfur compound contains a thio functional group; wherein examples of the organosulfur compound includes 2,5-dimercapto-1,3,4-thiadiazole, bis(2-mercapto-ethyl)ether, N,N'-dimethyl-N,N'-dimercaptoethylene-di- amine, N,N,N',N'-tetramercapto-ethylenediamine, polyethyleneimine or its derivatives 
such as polyethylene imine sulfide or polyethylene imine polysulfide, 2,4,6-trimercaptotriazole, N,N'-dimercapto-piperazine, 2,4-dimercaptopyrimidine, 1,2-ethanedithiol, bis(2-mercapto-ethyl) sulfide; wherein the protective layer further includes an electron conductive polymer, wherein examples of the electron conductive polymer includes  poly(aniline), poly(p-phenylene), poly(thiophene), poly(3-alkylthiophene), poly(3-alkoxythiophene), poly(crown ether thiophene), poly(pyrrole), poly(N-alkylpyrrole), poly(pyridine), poly(alkylpyridine), poly(2,2'-bipyridine), poly(dialkyl-2,2'-bipyridine)- , poly(pyrimidine), poly(dihydrophenanthrene), poly(quinoline), poly(isoquinoline), poly(1,2,3-benzothiadiazole), poly(benzimidiazole), poly(quinoxaline), 
poly(2,3-diarylquinoxaline), poly(1,5-naphthyridine), poly(1,3-cyclohexadiene), 
poly(anthraquinone), poly(Z-methylanthraquinone- ), poly(ferrocene), poly(6,6'-biquinoline) ([0025],[0026],[0029],[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhang working electrode to include an organosulfur protective layer on one surface of the carbon-based thin film not adjoining the lithium metal layer, wherein the organosulfur protective layer includes an organosulfur compound such as 2,5-dimercapto-1,3,4-thiadiazole, bis(2-mercapto-ethyl)ether, N,N'-dimethyl-N,N'-dimercaptoethylene-di- amine, N,N,N',N'-tetramercapto-ethylenediamine, polyethyleneimine or its derivatives such as polyethylene imine sulfide or polyethylene imine polysulfide, 2,4,6-trimercaptotriazole, N,N'-dimercapto-piperazine, 2,4-dimercaptopyrimidine, 1,2-ethanedithiol, bis(2-mercapto-ethyl) sulfide and an electron conductive polymer such as poly(aniline), poly(p-phenylene), poly(thiophene), poly(3-alkylthiophene), poly(3-alkoxythiophene), poly(crown ether thiophene), poly(pyrrole), poly(N-alkylpyrrole), poly(pyridine), poly(alkylpyridine), poly(2,2'-bipyridine), poly(dialkyl-2,2'-bipyridine)- , poly(pyrimidine), poly(dihydrophenanthrene), poly(quinoline), poly(isoquinoline), poly(1,2,3-benzothiadiazole), poly(benzimidiazole), poly(quinoxaline), poly(2,3-diarylquinoxaline), poly(1,5-naphthyridine), poly(1,3-cyclohexadiene), poly(anthraquinone), poly(Z-methylanthraquinone- ), poly(ferrocene), poly(6,6'-biquinoline) in order to allow lithium ions to be deposited relatively evenly on the lithium metal surface resulting in the reduction of dendrite formation on the lithium metal surface of the electrode and to facilitate cation transfer across the protective layer ([0027],[0029]).

Response to Arguments
Applicant's arguments filed 10/8/21 have been fully considered but they are not persuasive. 
The Applicant argues that “the claims require a difference in thickness, which is a structural difference between the thicknesses (i.e., 110 nm versus 165 nm) of 55 nm”.  
In response, based upon the overall range of 55 nm to 330 nm shown in Table 1 of the specification, the Office maintains the contention that 110 nm and 165 nm are close enough that one of ordinary skill in the art would not expect a difference in properties.  As stated above, the Zhang battery (110 nm) and the present invention (165 nm) have essentially the same cycle performance.  Therefore, a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729